DECISION
The application of the above-named defendant for a review of the sentence of 20 years; 5 years for weapon; consecutive, imposed on October 18, 1982, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 20 years for Aggravated Assault with 5 years suspended plus 5 years for the use of a dangerous weapon. The sentences shall be served consecutively and the Defendant shall be under the Supervision of the Department of Adult Probation and Parole for the suspended portion of this sentence.
The Board finds that the amended sentence will make it more consistent with other cases of a similar nature and more consistent with the plea bargain agreement. Also, the fact that the Defendant has a prior record was taken into consideration.